Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page1of10 PagelD 27558

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA
V. NO. 3:15-CR-00496-L

JACOBO GEISSLER (a.k.a. JACOB
GEISSLER)

FACTUAL RESUME

In support of Jacobo Geissler’s plea of guilty to the offense in Count 7 of the
Superseding Indictment, Geissler, the defendant, Michael P. Gibson, the defendant’s
attorney, and the United States of America (the government) stipulate and agree to the
following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count 7 of the superseding indictment, charging a
violation of 18 U.S.C. § 371, that is, Conspiracy to Introduce Misbranded Food into
Interstate Commerce with Intent to Defraud and Mislead, the government must prove
each of the following elements beyond a reasonable doubt:!

First: That the defendant and at least one other person made an agreement

to commit the crime of introducing misbranded food into interstate
commerce with an intent to defraud or mislead, as charged in the

superseding indictment;

 

' Fifth Circuit Pattern Jury Instruction 2,15 (Sth Cir. 2015).

Factual Resume—Page 1

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page2of10 PagelD 27559 !

Second: That the defendant knew the unlawful purpose of the agreement and
joined in it willfully, that is, with the intent to further the unlawful

purpose; and

 

Third: That one of the conspirators during the existence of the conspiracy
knowingly committed at least one of the overt acts described in the
superseding indictment, in order to accomplish some object or
purpose of the conspiracy.

The elements of Introducing Misbranded Food into Interstate Commerce with an

Intent to Defraud and Mislead, a violation of 21 U.S.C. § 331(a) and 21 U.S.C. §
333(a)(2), are as follows:*
First. That the substance was a misbranded food;
Second, That a person caused the introduction of, or delivered for
introduction, into interstate commerce misbranded food;
Third. That the food’s label was false or misleading in any particular
manner; and
Fourth, That a person mislabeled the food with the intent to defraud or

mislead.

 

221 U,S.C, § 343(a)(1); 331 (a); 321(k), (m); O’ Malley, Grenig & Lee, Federal Jury Practice
and Instructions, $§ 63:02, 63:03, 63:04 (6th ed.) (modified).

Factual Resume—Page 2 |

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page3of10 PagelD 27560

STIPULATED FACTS

1, Jacobo Geissler admits and agrees that beginning in or around October
2008 and continuing thereafter until at least in or around August 2014, in the Dallas
Division of the Northern District of Texas and elsewhere, the defendants USP Labs, and
he and others working at USP Labs and S.K. Laboratories, namely Jonathan Doyle,
Matthew Hebert, Sitesh Patel, and Cyril Willson, did knowingly and willfully combine,
conspire, confederate, and agree to commit an offense against the United States, that is, to
introduce misbranded food into interstate commerce with an intent to defraud and
mislead, in violation of 21 U.S.C, § 331(a) and 21 U.S.C. § 333(a)(2).

2. The object of the conspiracy was to avoid law enforcement attention and
match imported substances with false and misleading product labeling by importing and
shipping in interstate commerce a variety of compounds for use and prospective use in
dietary supplements with false labeling, rendering the items misbranded under 21 U.S.C.
§ 343(a)(1).

3. As part of the conspiracy, the co-conspirators identified a variety of
potential dictary compounds that they wanted to test as prospective dietary supplement
ingredients and use as actual dietary supplement ingredients. The co-conspirators
ordered a variety of potential dietary compounds from a Chinese company as
prospective and actual ingredients for use in dietary supplements, and instructed and
agreed to have those powders labeled falsely as other food substances. The co-

conspirators at USP Labs also sent a variety of potential dietary compounds to their co-

Factual Resume-——Page 3

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page4of10 PagelD 27561 :

conspirators at S. K. Laboratories with the knowledge that the variety of potential dietary
compounds were labeled falsely as other substances.

4, Geissler was the CEO of USPlabs, LLC and owned 45 percent of the
company.

5. In November 2008, USP Labs began selling a dietary supplement called
Jack3d, which was followed by a dictary supplement called OxyElite Pro in November
2009, Both Jack3d and OxyElite Pro originally contained a substance called 1,3-
dimethylamylamine (““DMAA”), which is also known as methylhexaneamine. The
DMAA used in Jack3d and OxyElite Pro was a synthetic stimulant manufactured in
China, The DMAA USP Labs used was synthetic, meaning that it was made from
chemicals in a factory, not obtained from nature.

6, Geissler and his co-conspirators came to understand that importing and
selling purported natural, plant-based substances would be easier than selling synthetic
stimulants— because regulatory agencies would be less likely to question the importation
of plant extracts and because retailers would be more willing to sell a product that
contained natural ingredients instead of synthetic ones.

7, USP Labs imported numerous substances intended for human consumption,
such as DMAA, some but not all using false and fraudulent COAs and other false and
fraudulent documentation and labeling. For example, in a September 2008 email, Patel
instructed Geissler: “IJave your supplier create a COA like this.” Some of the false

COAs the USP Labs caused to be created for DMAA shipments stated falsely that the

Factual] Resume—Page 4

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page5of10 PagelD 27562

substance in the shipments had been extracted from the geranium plant using a “hydro-
alcoholic” extraction method at a 200-to-1 ratio,

8. These statements were false because USP Labs used a synthetic stimulant
from a Chinese factory, not a substance extracted from geraniums. In one email
exchange from May 2009, Patel told Geissler and Doyle about the DMAA in their
products: “lol stuff is completely 100% synthethic [sic].”

9. The DMAA-containing versions of Jack3d and OxyLlite Pro became
bestselling dietary supplements in the United States, generating hundreds of millions of
dollars in sales.

10. _ In or around May 2010, USP Labs, Doyle, Geissler, and Hebert emailed
and caused to be emailed to a dietary supplement retailer in New Jersey, false and
fraudulent COAs and other statements falsely representing that USP Labs got the DMAA
in its products from geranium plants.

11. In early 2012, about a month after the Department of Defense ordered
DMAA-containing products pulled from GNC stores on U.S. military bases in order to
conduct a safety review of those products, USP Labs provided a misleading answer to a
dietary supplement industry publication when asked directly whether its DMAA was
naturally sourced.

12. From at least 2008 until at least 2013, USP Labs also frequently imported
other potential dietary compounds from China in smaller quantities and under false

labeling to determine whether they could be used in new dietary supplements. USP Labs

Factual Resume—Page 5

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page6of10 PagelD 27563 :

used false labeling so that these test shipments could be mailed from China with no
registration required and would not come under scrutiny by regulatory agencies.

13. Onor about December 8, 2011, Geissler instructed a Chinese company via
email to misbrand a shipment of nine different compounds (Norathyrio! Annuloline,
Aegelin, Tembamide, N-Benzoyltyramine, Alatamide, N-benzoyl tyramine methyl ether,
N-(2-[3,4-dimethoxyphenyl]ethyl)-3,4-dimethoxyphenylacetamide, and Herclavine) sent
from China to USP Labs in Texas,

14, One of the synthetic test potential compounds that USP Labs imported
from China was called aegeline. The first aegeline-containing version of OxyElite Pro,
which was called OxyElite “New Formula,” went on sale in November 2012,

15. USP Labs reformulated the DMAA product in summer 2013 to contain
aegeline and powder derived from a Chinese herb called cynanchum auriculatum. USP
Labs did not perform any test to determine whether cynanchum auriculatum—as an
extract, as ground-up roots, or otherwisc—was safe or effective.

16. USP Labs agreed that a Chinese supplier would send pulverized roots of
cynanchum auriculatum rather than an ethanol extract. The cynanchum auriculatum
powder that USP Labs imported was much cheaper than an actual extract.

17. Onor about June 15, 2013, Geissler instructed a Chinese company to have
two metric tons of ground cynanchum auriculatum root powder shipped internationally to

S. k. Laboratories in California for inclusion in USP Labs’ products, using the false

name “cynanchum auriculatum root extract.” USP Labs sent false labels listing

“cynanchum auriculatum (root) extract” as an ingredient in OxyHlite Pro Advanced

Factual Resume—Page 6

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page 7of10 PagelD 27564

Formula to retailers and wholesalers, even though that specific root extract was not
present in the product. The cynanchum auriculatum-containing product, called OxyElite
Pro “Advanced Formula,” went on sale in or around August 2013.

18. Asaresult of the conspiracy described above, from in or around October
2008 through October 2013, the conspirators collected at least millions-$400-000-006-in
revenue that they would not have obtained, absent the conspiracy. Conspirators USP
Labs, Jacobo Geissler, Jonathan Doyle, and Matthew Hebert transferred millionsover
$230-000-000 of the conspiracy proceeds from the USP Labs business account at Chase
to the USP Labs Charles Schwab accounts, Once received in the USP Labs Charles
Schwab accounts, transferred over $154,000,000 to at least 21 other financial accounts
maintained at Charles Schwab, Chase Bank, TD Ameritrade Bank, TD Bank, and Bank
of America, some in the name of business entitics. The accounts containing fraud
proceeds include, but are not limited to, the following:

i. All funds, monies, and things of value contained in Account #2102-
2960, in the name of Jacob E Geissler at Charles Schwab.

k, All funds, monies, and things of value contained in Account #2618-
3391, in the name of JG Ventures LLC at Charles Schwab.

l, All funds, monies, and things of value contained in Account #521 1-
4965, in the name of JG Ventures LLC at Charles Schwab,

m. All funds, monies, and things of value contained in Account #3682-
0734, in the name of Geissler Investments LLC at Charles Schwab.

n. All funds, monies, and things of value contained in Account #4318-
2228, in the name of Geissler Investments LI.C at Charles Schwab.

Factual Resume—Page 7

 
Case 3:15-cr-00496

uu,

bb.

Factual Resume—Page 8

-L Document 671 Filed 02/24/19 Page 8of10 PagelD 27565

All funds, monies, and things of value contained in Account #3633-
3489, in the name of Geissler Investments LLC Portfolios at Charles
Schwab.

All funds, monies, and things of value contained in Account #3949-
6550, in the name of JEG Investments LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #4148-
9742, in the name of JEG Investments LLC at Charles Schwab.

All funds, monies, and things of valuc contained in Account #8237-
4961, in the name of JEG Investments LLC Portfolios at Charles
Schwab.

All funds, monies, and things of value contained in Account #9868-
1193, in the name of JEG Investments DE LLC at Charles Schwab,

All funds, monies, and things of value contained in Account #8265-
7257, in the name of JEG Endeavors at Charles Schwab.

All funds, monies, and things of value contained in Account #3506-
2445, in the name of GS-ETH LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #1585-
2243, in the name of ETH Insurance Company Inc. at Charles
Schwab.

All funds, monies, and things of value contained in Account #5995-
7559, in the name of Straight CH Insurance Inc. at Charles Schwab.

All funds, monies, and things of value contained in Account #7812-
4449, in the name of BIB Insurance Company Inc, at Charles
Schwab,

All funds, monies, and things of value contained in Account #1827-
5797, in the name of M19 Eleven Insurance Company at Charles
Schwab,

All funds, monies, and things of value contained in Account #6887-
5723, in the name of RB Investments DE LLC at Charles Schwab,

All funds, monies, and things of value contained in Account #5253-
5132, in the name of RB Investments DE LLC at Charles Schwab,

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page9of10 PagelD 27566 |

cc. All funds, monies, and things of value contained in Account #9140-
2357, in the name of Charitable Fund-Jacob and Ruth Donor at
Charles Schwab.

ll. The real property located at 3538 Miles St., Dallas, Dallas County,
Texas, more specifically described as Lot 16B, Block 6/2467 of
Bowser-Miles Addition, an Addition to the City of Dallas, Dallas

County, Texas, according to the Plat thereof recorded in Volume
2001122, Page 2013, Map Records, Dallas County, Texas.

19. Additionally, Geissler purchased the following vehicles with fraud
proceeds:
oo, 2013 Ford F150, VIN 1? TFW1R67DFB97578.
pp. 2013 Mercedes Benz ML350, VIN 4JGDASJB2DA168066.

qq. 2013 Mercedes Benz $63, VIN WDDNG7EBODAS11749,

20, ‘The defendant agrees that the defendant committed all the essential
elements of the offense. This factual resume is not intended to be a complete accounting
of all the facts and events related to the offense charged in this case. The limited purpose
of this statement of facts is to demonstrate that a factual basis exists 10 support the

defendant's guilty plea to Count 7 of the superseding indictment.

Factual Resume—Page 9

 
Case 3:15-cr-00496-L Document 671 Filed 02/24/19 Page 10o0f10 PagelD 27567

AGREED TO AND SIGNED this 02/!day of PUL) 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY

ERRIN MARTIN
“Seetion Chick.

Z AOS Cent ited Sates Attorney
Z ZZ, Texa Stale Bar No, 00796455

ae LE “a 1100 Commerce Street, Suite 300

a 66 Geissler Dallas, Texas 75242214.659.8838
- GUSTAV W. BYLER
gf Ib eo Acting Director
pe fig # Consumer Protection Branch
oe. lie Ae. My
» Gibs Jp
ttorney for Defendant Ch wotu~

PATRICK R. RUNKLE

Trial Attorney

Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386

Washington, DC 20044-0386
202.532.4723

  

 

      

 

  

 

Factual Resume-~Page 10

 
